USCA11 Case: 19-14883    Date Filed: 05/18/2021    Page: 1 of 7



                                                                    [PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-14883
                       ________________________

               D.C. Docket No. 6:19-cr-00084-CEM-DCI-1



UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                                  versus


EVERETT JACKSON,

                                                     Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (May 18, 2021)

Before WILLIAM PRYOR, Chief Judge, LUCK and ED CARNES, Circuit
Judges.


WILLIAM PRYOR, Chief Judge:
          USCA11 Case: 19-14883       Date Filed: 05/18/2021    Page: 2 of 7



      In this sentencing appeal, a defendant convicted of selling heroin and

possessing a firearm as a felon contests the applicability of a provision of the

Sentencing Guidelines that increases the offense level when a criminal uses or

possesses a gun “in connection with” another felony. United States Sentencing

Guidelines Manual § 2K2.1(b)(6)(B) (Nov. 2018). After agreeing to sell heroin and

a firearm to a confidential informant, Everett Jackson sold the heroin as promised

but failed to deliver the firearm on that date. He made up for it later when he

provided the firearm at the same time his associate provided more heroin for sale

to the informant. The district court found that a sufficient connection existed

between the first heroin sale and the later firearm sale, and we affirm.

                                I. BACKGROUND

      In July 2018, a confidential informant worked with law enforcement to

apprehend two men selling contraband in Daytona Beach, Florida. The informant

said he could purchase heroin from Sheldon Rice and a firearm from Rice’s

“acquaintance,” Everett Jackson. Law enforcement prepared the informant for a

controlled buy of both items to take place on July 26. But Rice later said he was

not available to provide the heroin. Instead, Jackson would provide both the heroin

and the firearm at Jackson’s apartment. The informant called Jackson, and Jackson

confirmed that he would be waiting at his apartment.

      The informant arrived at Jackson’s apartment on July 26. The drug sale

                                          2
          USCA11 Case: 19-14883       Date Filed: 05/18/2021   Page: 3 of 7



happened as planned. When the informant arrived, Jackson came outside, retrieved

a bag containing six grams of heroin from someone standing in his parking lot, and

handed the bag to the informant. The informant paid Jackson $650, and Jackson

returned $20 in change.

      The firearm sale did not go to plan. Jackson told the informant that he did

not have the firearm yet after all. Jackson expressed anger that he did not have the

firearm as expected, and he promised to get it soon.

      A few days later, on July 30, the informant told law enforcement that

Jackson had obtained the firearm and that Rice had more heroin for sale. Again

under law-enforcement supervision, he set up a controlled buy to purchase both the

drugs and the firearm on August 1 at Jackson’s apartment.

      When the informant arrived at Jackson’s apartment on August 1, Rice and

Jackson were waiting outside. The informant parked his car next to Rice’s car.

Jackson went inside his apartment and retrieved the firearm. He put the firearm in

the informant’s car, and the informant paid him $700. Then the informant went to

Rice’s car to complete the heroin transaction with Rice.

      Police arrested Jackson. He was charged with possessing a firearm as a

convicted felon and with possessing heroin with intent to distribute it. 18 U.S.C.

§§ 922(g)(1), 924(a)(2); 21 U.S.C. § 841(a)(1), (b)(1)(C). He pleaded guilty to

both charges subject to a plea agreement.


                                            3
          USCA11 Case: 19-14883       Date Filed: 05/18/2021    Page: 4 of 7



      The district court determined that Jackson’s offense level under the

Sentencing Guidelines was 21, based in part on a four-level enhancement for using

or possessing a firearm or ammunition “in connection with” another felony

offense. U.S.S.G. § 2K2.1(b)(6)(B). Over Jackson’s objection, the district court

found that the enhancement applied because the informant “showed up” to the July

26 sale “thinking he was going to buy drugs and guns, and the gun wasn’t there.”

“So,” the informant was told, “come back and then we’ll do the gun, and they did

that.” The drug and firearm sales were “more than connect[ed],” the court found,

and the government’s evidence “completely tie[d] the knot” between them. The

district court made this finding even though it ruled that Rice’s sale of heroin in

Jackson’s parking lot on August 1 was not relevant conduct for Jackson’s July 26

heroin sale and August 1 firearm sale.

      With the enhancement, Jackson’s guidelines range was 57 to 71 months.

Without the enhancement, Jackson’s guidelines range would have been 37 to 46

months. The district court sentenced him to 57 months of imprisonment and three

years of supervised release.

                          II. STANDARD OF REVIEW

      We review the interpretation and application of the Sentencing Guidelines

de novo, and we review underlying findings of fact for clear error. United States v.

Dimitrovski, 782 F.3d 622, 628 (11th Cir. 2015). The determination that a


                                          4
          USCA11 Case: 19-14883        Date Filed: 05/18/2021    Page: 5 of 7



defendant possessed a firearm “in connection with” another felony is a finding of

fact. United States v. Martinez, 964 F.3d 1329, 1333 (11th Cir. 2020).

                                 III. DISCUSSION

      We review sentences to determine whether they are procedurally and

substantively reasonable. United States v. Isaac, 987 F.3d 980, 990 (11th Cir.

2021). Miscalculating the guidelines range is one kind of procedural

unreasonableness. United States v. Green, 981 F.3d 945, 953 (11th Cir. 2020).

Jackson argues that his sentence was procedurally unreasonable because the

district court miscalculated his guideline range by relying on an enhancement that

should not have applied.

      The provision in question, section 2K2.1(b)(6)(B), increases the offense

level by four if the defendant “used or possessed any firearm or ammunition in

connection with another felony offense.” The commentary explains that one kind

of sufficient connection exists when the firearm “facilitated, or had the potential of

facilitating,” the other felony offense. Id. cmt. n.14(A). Facilitation occurs, for

example, when a drug dealer setting up a controlled-substance sale offers to also

sell a firearm to “shore up” the drug purchase. See United States v. Ryan, 935 F.3d
40, 42–43 (2d Cir. 2019) (internal quotation marks omitted). Similarly, adding a

firearm sale to a drug sale can facilitate the drug sale by making the purchase of

contraband more efficient and reducing the risk of detection by reducing the


                                           5
           USCA11 Case: 19-14883       Date Filed: 05/18/2021    Page: 6 of 7



number of transactions. See United States v. Darryl Jackson, 877 F.3d 231, 241

(6th Cir. 2017).

        The district court did not clearly err by finding that Jackson “used or

possessed” a firearm “in connection with” a heroin sale. U.S.S.G.

§ 2K2.1(b)(6)(B). The original heroin and firearm sales were negotiated to occur at

the same time on July 26. The confidential informant arrived at Jackson’s

apartment reasonably expecting to complete both transactions at the same time,

and Jackson expressed anger that he unexpectedly did not have the firearm.

Coordinating the sales made them more convenient, shoring up the drug sale and

allowing the sellers to conduct two sales with a minimal increase in the risk of

detection. See Ryan, 935 F.3d at 43; Darryl Jackson, 877 F.3d at 241. A sufficient

connection existed to support the application of the four-level enhancement in

section 2K2.1(b)(6)(B).

        The proximity of the firearm to a second jointly arranged firearm-and-drug

transaction on August 1 could have also supported this finding, but the district

court determined that the August 1 heroin sale was not relevant conduct. That

finding is unchallenged on appeal, so our review involves only the July 26 heroin

sale.

        Jackson argues that three aspects of the transactions defeat the connection

between the drug and firearm sales: one transaction was with Jackson and the other


                                            6
          USCA11 Case: 19-14883       Date Filed: 05/18/2021    Page: 7 of 7



was with Rice, Jackson did not deliver the firearm until several days after he

delivered the heroin, and the firearm and drugs had separate purchase prices. But

none of these facts undermines the connection between the drug and firearm sales.

Although one transaction was with Rice and the other was with Jackson, the two

were working closely together. Jackson provided the heroin on Rice’s behalf when

Rice could not attend the sale, and he agreed to let both transactions occur at his

apartment. To be sure, Jackson did not deliver the firearm until several days after

he delivered the heroin for Rice, but that delay was an unexpected coincidence and

does not change the fact that the deals were planned to occur at the same time. And

though a “package deal” is one kind of sufficient connection between drug and

firearm sales, see United States v. Carillo-Ayala, 713 F.3d 82, 96 (11th Cir. 2013)

(applying U.S.S.G. § 5C1.2(a)(2)), it is not necessary to apply the enhancement,

see id. at 96, 98; Martinez, 964 F.3d at 1336–38. None of Jackson’s arguments

renders clearly erroneous the finding that Jackson possessed the firearm “in

connection with” the heroin transaction, so the guidelines calculation was correct

and Jackson’s sentence was not procedurally unreasonable.

                                IV. CONCLUSION

      We AFFIRM Jackson’s sentence.




                                          7